AMENDMENT NO. 1 TO

THE PMI GROUP, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

THE PMI GROUP, INC., having adopted The PMI Group, Inc. Directors’ Deferred
Compensation Plan (the “Plan”) and having amended and restated the Plan
effective as of July 21, 1999, hereby amends the Plan, effective as of
December 31, 2004, as follows:

1 Section 9.1 is hereby amended by striking the last sentence of the paragraph
in its entirety.

2. Section 9.4 is hereby added to the Plan to read as follows:

“9.4 Effective December 31, 2004, the Plan will be frozen. After that date, no
new Participants will be admitted into the Plan and Compensation Deferrals will
be discontinued. Each Participant’s Account will continue to be maintained until
it is scheduled to be paid to him or her in accordance with the provisions of
the Plan, unless the Plan is terminated at an earlier time pursuant to this
Section 9.

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 1 on the date indicated below.

     
 
  THE PMI GROUP, INC.
By /s/ Victor J. Bacigalupi   
 
   
Dated: December 20, 2004
  Title: Senior Executive Vice President,
General Counsel and Secretary
 
   

